Action by an insurance carrier, pursuant to subdivision 2 of section 29 of the Workmen’s Compensation Law, to recover damages, as against a third party, for personal injuries sustained by a person who has received compensation payments. Order denying motion to strike out so much of the 16th paragraph of the complaint as alleges that the injured party has an interest in the outcome and result of the action, insofar as appealed from, affirmed, with $10 costs and disbursements. The interest of the injured party is as material as if he were bringing the action. To hold this factor to be unnecessary would make it appear that the insurer was endeavoring to collect and retain for himself all of the damages for the injury in excess of its payments by way of compensation and expenses. Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ., concur.